                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

DAVID CONRAD ALVERSON, SR.,
ADC #113341                                                                    PLAINTIFF

V.                          CASE NO. 4:20-CV-149-BRW-BD

TURN KEY MEDICAL SERVICES, et al.                                          DEFENDANTS

                                          ORDER

       On February 10, 2020, David Conrad Alverson, Sr., an Arkansas Department of

Correction (ADC) inmate, filed this civil rights lawsuit without the help of a lawyer.

(Docket entry #2) Mr. Alverson claims that he was denied adequate medical care while

held at the Sebastian County Jail.

       Sebastian County lies in the Western District of Arkansas. The interests of justice,

therefore, would best be served by transferring this case to the United States District

Court for the Western District of Arkansas, under 28 U.S.C. § 1406(a). To that end, the

Clerk of Court is directed to transfer this case immediately to the United States District

Court for the Western District of Arkansas.

       IT IS SO ORDERED, this 14th day of February, 2020.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
